Post, J.
The only question presented by the record in this case is that of the original jurisdiction of the.district court as *401a court of equity to create new school districts, or by decree to change the boundaries of existing ones. The district court resolved this question against the plaintiff in error by an order sustaining a demurrer to his petition. We fully agree with the district court that under the provisions of our school law, section 4, subdivision 1, chapter 79, Compiled Statutes, the county superintendent of schools has exclusive original jurisdiction of all matters pertaining to the division of counties into school districts. The rule is well settled that where a statute upon a particular subject has provided a special tribunal for the determination of questions pertaining to that subject, the jurisdiction thus conferred is exclusive, unless otherwise expressed or clearly manifested. (Hawes, Jurisdiction, 36; Macklot v. Davenport, 17 Ia., 379; Dodson v. Scraggs, 47 Mo., 285.) Such in effect has been the holding of this court. (State v. Palmer, 18 Neb., 644; State v. C., St. P., M. & O. R. Co., 19 Id., 476; Cowles v. School District, 23 Id., 655; State v. Clary, 25 Id., 403.) The judgment of the district court is
Affirmed.
The other judges concur.